Title: To Benjamin Franklin from Anthony Todd: Two Letters, 9 April 1784
From: Todd, Anthony
To: Franklin, Benjamin



I.

Sir,
General Post Office April 9th. 1784.

I have received a long Letter by this Days post from the Baron d’Ogny Postmaster General of France relative to the Treaty

between the two Kingdoms which will require mature Consideration and I am not at present enabled to answer it, but great Difficulties already occur with regard to the Letters from North America by the French Pacquet Boats a great Number of which came hither to day by the French Mail charged with an high rate of Postage, and you well know we are restrain’d by our Laws from taking more than 10 d. for a single Letter from France. In this Situation it will be necessary that all Letters from the United States for Great Britain or Ireland by the French Pacquets should be put under Cover to some Correspondent in France agreably to the sketch of an Advertisement which I submitted to your Consideration in my Letter of the 17th. of October Last, and which would have been better if it had also named Letters from, as well as to America to be put under Cover to some Correspondent in France, & I shall be exceedingly obliged to you if you will recommend it in the strongest Manner to the United States to publish an advertisement at New York and elsewhere to that Effect as the likeliest means to obviate all Difficulties.

I was in hopes it had been sufficiently understood that all Letters for Great Britain or Ireland should be conveyed from New York by our Packet Boats unless directed Viâ France and Vice Versa; but I am sorry to find that out of 233 Letters and Packets there are no less than 196 by the French Mail today not directed Via France.
This is such an evident mark of Partiality that I must entreat it of you to cause such directions to be given to the Postmaster of New York as may prevent the like in future, but the best and only way would and must be on due Reflection to send all Letters without Exception for France and the whole Continent of Europe by the French Packets and all Letters for Great Britain and Ireland by our Boats. I am, Sir, Your most Obedient and most humble Servant

(sign’d) Anth. Todd Secy.
Copy
His Excellency Dr. Franklin



II.

Dear Sir
General Post Office London 9 Apl. 1784.

Though I write You a Public Letter herewith it is really as a private one in the Truth of my Heart, and all I wish for You to dissemble on my Account is, if not very much against Your Conscience, that You would be pleased as of Your own Accord to show it in common Conversation as soon as ever it may be convenient, to the Baron d’Ogny, who will I hope feel the Force and Truth of it, but I cannot write to him on that single Subject having a very long Letter to day on the Proposal of a new Treaty in the Place of that in the Year 1713. which for France and us too had better not have been broken, but this is the Age of Novelty in every Quarter of the Globe.

To quit Politicks You will I am sure be glad to hear that my daughter who has been married to Lord Maitland Elder Son of Lord Lauderdale whose whole Family Male and Female are Virtuous and good, in these Times rather rare, except amongst You Americans, has produced him an Heir and they are both in good Health as at present is the Case with My Dear Sir Your most humble obedient Servant

Anth Todd
His Exy Dr Franklin.


